SEYMOUR, Justice. The writ of error for which application was filed in this Court on the 17th day of September, 1952 is granted. Plaintiffs in error may supersede and stay execution of the judgment against them upon making and filing a good and sufficient bond with the Clerk of this Court, said bond to be in the amount of $5,000 if a joint and several bond, or bonds in the amount of $1,000 each if individual bonds be filed, said bond or bonds to be conditioned as provided by 1941 Comp. § 19-201(9) where recovery is for other than a fixed amount of money. It is so ordered. SADLER, C J., and McGHEE, COMPTON and LUJAN, JJ'., concur.